DETAILED ACTION

This Office Action is a response to an application filed on 06/23/2021, in which claims 11-26 are pending and ready for examination.

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement

The information disclosure statements (IDS) submitted on 06/23/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 11, 19, and 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11, and 20 of U.S. Patent No. 10,165,282. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 11, 19, and 26 of the current application are an obvious variation of claims 1, 11, and 20 of U.S. Patent No 10,165,282.

Claim 11, 19, and 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11, 19, and 26 of U.S. Patent No. 10,516,886. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 11, 19, and 26 of the current application are an obvious variation of claims 11, 19, and 26 of U.S. Patent No 10,516,886.

Claim 11, 19, and 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11, 19, and 26 of U.S. Patent No. 10,855,994. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 11, 19, and 26 of the current application are an obvious variation of claims 11, 19, and 26 of U.S. Patent No 10,855,995.

Claim 11, 19, and 26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11, 19, and 26 of copending Application No. 17/085,889 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 11, 19, and 26 .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter

Claims 11-26 would be allowed upon overcoming the Double Patenting rejection shown above. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM A NASRI whose telephone number is (571)270-7158. The examiner can normally be reached 10:00-8:00 M-T.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MARYAM A NASRI/Primary Examiner, Art Unit 2483